Citation Nr: 0525342	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 12, 2001, for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois, that denied the benefit sought on appeal.  The 
veteran, who had active service from April 1967 to April 1970 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran filed a claim for an increased evaluation for 
his PTSD and a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 based on a hospitalization for 
treatment of his PTSD on April 12, 2001.  

3.  A December 2001 rating decision granted a temporary total 
evaluation based on a hospitalization for treatment of the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.29 
between January 20, 2001, and April 30, 2001.  

4.  A rating decision dated in March 2003 granted an 
effective date of April 12, 2001, for a 100 percent 
evaluation for the veteran's PTSD.  

5.  A claim for an increased evaluation for the veteran's 
PTSD, formal or informal, was not received prior to April 12, 
2001.  


CONCLUSION OF LAW

The requirements for an effective date prior to April 12, 
2001, for a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

In this regard, the Board acknowledges that the veteran was 
not provided a VCAA content-complying notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
PTSD, although the veteran was provided notice of the VCAA in 
connection with his claim for an increased evaluation for his 
PTSD.  However, such notice is not required in this case 
because the issue was raised in a Notice of Disagreement 
following the grant of a 100 percent evaluation.  

In such situations, an opinion from the VA General Counsel 
indicates that further notice of the VCAA was unnecessary.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that opinion, the 
General Counsel held that, "[i]f in response to notice of its 
decision  on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  The Board 
is bound in its decision by the precedent opinion of the 
chief legal officer of the VA.  38 U.S.C.A. § 7104(c); 38 
C.F.R. § 20.101(a).  

The Board also notes that the veteran has not argued that any 
error or deficiency in the VCAA notice has prejudiced him in 
the adjudication of his claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for an increased 
evaluation for his PTSD, as well as VA treatment records 
which could serve as an informal claim.  That evidence is 
associated with the claims file.  The veteran has not 
indicated to the RO or the Board that there is any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.  

The veteran essentially contends that he should be entitled 
to an earlier effective date for a 100 percent evaluation for 
his PTSD.  Under VA laws and regulations, a specific claim in 
the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 38 
C.F.R. § 3.150(a).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).  

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of an examination or hospitalization by the VA will 
be accepted as an informal claim for an increased benefit or 
an informal claim to reopen.  Furthermore, these provisions 
only apply when such reports relate to examinations or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).  As for the effective date laws and 
regulations, unless specifically provided, the effective date 
of an award based on an original claim, a claim reopened 
after a final adjudication, or a claim for increased 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the receipt of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the 
effective date of an award of increased compensation shall be 
the earliest of which it is ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  However, the effective date of a claim 
received after final disallowance is the date of receipt of a 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  

A review of the evidence of record discloses that a rating 
decision dated in March 1998 granted service connection for 
PTSD and assigned a 50 percent evaluation effective June 30, 
1997.  The veteran was notified of that decision and of his 
appellate rights by way of a letter dated in April 1998.  
That decision became final when the veteran did not express 
disagreement with the decision within one year of the date of 
being notified of the decision.  

On April 12, 2001, the veteran submitted a request for an 
increased evaluation for his PTSD and a request for a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 based on two hospitalizations at a VA Medical Center.  
The Board observes that between the April 1998 notification 
of the grant of service connection and the assignment of a 50 
percent evaluation and the April 2001 request for an 
increased evaluation, the only contact between the veteran 
and the RO appears to be in the form of the submission of a 
Declaration of Status of Dependents in April 1998 in order to 
add his dependents to his compensation award and the 
submission of a direct deposit sign up form in November 1999.  
As such, the April 12, 2001, statement from the veteran 
represents the first claim for an increased evaluation 
following the grant of service connection by the March 1998 
rating decision.  

The RO then received information that reflected the veteran 
was hospitalized at a VA medical facility beginning on 
January 20, 2001, with an admitting diagnosis of alcohol 
dependence as well as information that the veteran had been 
hospitalized beginning on March 20, 2001, with an admitting 
diagnosis of PTSD.  Subsequently obtained records demonstrate 
that the veteran had been hospitalized continually between 
January 20, 2001, and April 24, 2001.  

Based on that information, a rating decision dated in 
December 2001 granted a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 from January 20, 2001, through 
April 30, 2001, and increased the evaluation for the 
veteran's PTSD to 70 percent from May 1, 2001.  While an 
August 2002 rating decision subsequently increased the 
evaluation for the veteran's PTSD from 70 percent to 100 
percent effective December 21, 2001, a rating decision dated 
in March 2003 identified clear and unmistakable error in the 
effective date assigned for the 100 percent evaluation and 
assigned a 100 percent evaluation for the veteran's PTSD from 
April 12, 2001.  

Based on this record, the Board finds that the veteran is not 
entitled to an effective date prior to April 12, 2001, for 
the assignment of a 100 percent evaluation for his PTSD.  
While that date represents the date the veteran requested an 
increased evaluation for his PTSD, and represented the first 
claim for an increased evaluation following the grant of 
service connection by the May 1998 rating decision, the 
December 2001 rating decision reflects that the veteran was 
already in receipt of a 100 percent evaluation from January 
20, 2001, based on his hospitalization at a VA medical 
center.  

Since the veteran filed no claim for an increased evaluation 
between the notification of the March 1998 rating decision 
and the April 2001 request for an increased evaluation, and 
the hospitalization of the veteran on January 20, 2001, 
represents the only record that could constitute an informal 
claim for an increased evaluation under the provisions of 38 
C.F.R. § 3.157, the Board concludes that there is no basis 
for the assignment of a 100 percent evaluation prior to April 
12, 2001.  In this regard, the veteran was in receipt of a 
100 percent evaluation as of the date of his hospital 
admission on January 20, 2001 and there are no medical 
records dated prior to the veteran's hospitalization on 
January 20, 2001, that reflect treatment for PTSD that could 
constitute a claim for an increased evaluation under the 
provisions of 38 C.F.R. § 3.157.  Accordingly, the Board 
concludes that an effective date prior to April 12, 2001, for 
the assignment of a 100 percent evaluation for PTSD is not 
warranted.  


ORDER

An effective date prior to April 12, 2001, for the assignment 
of a 100 percent evaluation for PTSD is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


